EX-99.B8.ak. AMENDMENT TO INVESTOR SERVICES AGREEMENT The Investor Services Agreement dated June 1, 2009 between Allianz Life Insurance Company of North America and Pacific Investment Management Company LLC is hereby amended by deleting the existing Schedule A, and inserting in lieu thereof the following: SCHEDULE A (revised effective September1, 2012) Portfolio Rate 1.PIMCO VIT All Asset Portfolio25 bps 2.PIMCO VIT CommodityRealReturn® Strategy Portfolio30 bps 3.PIMCO VIT Emerging Markets Bond Portfolio30 bps 4.PIMCO VIT Global Advantage Strategy Bond Portfolio30 bps 5.PIMCO VIT Global Bond Portfolio (Unhedged)30 bps 6.PIMCO VIT Global Multi-Asset Portfolio35 bps 7.PIMCO VIT High Yield Portfolio30 bps 8.PIMCO VIT Low Duration Portfolio20 bps 9.PIMCO VIT Real Return Portfolio20 bps 10. PIMCO VIT Total Return Portfolio20 bps 11. PIMCO VIT Unconstrained Bond Portfolio30 bps 12. PIMCO VIT Global Multi-Asset Managed Volatility Portfolio35 bps IN WITNESS WHEREOF, the parties have caused their duly authorized officers to execute this amendment to the investor services agreement, effective as of September 1, 2012. Allianz Life Insurance Company of North America By:/s/ Brian Muench Name:Brian Muench Title:Vice President – Investments Pacific Investment Management Company LLC By:/s/ Jonathan D. Short Name:Jonathan D. Short Title:Head of U.S. Global Wealth Management AMENDMENT TO PARTICIPATION AGREEMENT The Participation Agreement, dated December 1, 1999, as amended and novated, by and among, Allianz Life Insurance Company of North America, PIMCO Variable Insurance Trust, and Allianz Global Investors Distributors LLC (as novated from Allianz Global Investors Distributors LLC to PIMCO Investments LLC effective February 14, 2011, via that certain Novation of and Amendment to Participation Agreement dated October 27, 2010) is hereby amended by deleting the existing Schedule A, and inserting in lieu thereof the following: SCHEDULE A (revised effective September 1, 2012) PIMCO Variable Insurance Trust Portfolios: 1.PIMCO VIT All Asset Portfolio 2.PIMCO VIT CommodityRealReturn® Strategy Portfolio 3.PIMCO VIT Emerging Markets Bond Portfolio 4.PIMCO VIT Global Advantage Strategy Bond Portfolio 5.PIMCO VIT Global Bond Portfolio (Unhedged) 6.PIMCO VIT Global Multi-Asset Portfolio 7.PIMCO VIT High Yield Portfolio 8.PIMCO VIT Low Duration Portfolio 9.PIMCO VIT Real Return Portfolio 10. PIMCO VIT Total Return Portfolio 11. PIMCO VIT Unconstrained Bond Portfolio 12. PIMCO VIT Global Multi-Asset Managed Volatility Portfolio IN WITNESS WHEREOF, the parties have caused their duly authorized officers to execute this amendment to the participation agreement, as amended, as of September 1, 2012. Allianz Life Insurance Company of North America By:/s/ Brian Muench Name:Brian Muench Title:Vice President – Investments PIMCO Variable Insurance Trust By:/s/ Eric D. Johnson Name:Eric D. Johnson Title:Vice President PIMCO Investments LLC By:/s/ Jonathan D. Short Name:Jonathan D. Short Title:Chairman
